NOT FOR PUBLICATION

                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY
__________________________________________
                                                :
AYALA CHAYU,                                    :
                                                :
                    Plaintiff,                  : Civil Action No. 3:17-cv-9043-BRM
                                                :
              v.                                :
                                                :
NANCY A. BERRYHILL,                             :         OPINION
Commissioner of Social Security Administration, :
                                                :
                   Defendant.                   :
                                                :

MARTINOTTI, DISTRICT JUDGE

       Before this Court is Plaintiff Ayala Chayu’s (“Chayu” or “Plaintiff”) appeal from the final

decision of the Acting Commissioner of Social Security (“Commissioner”)1 denying her

application of Social Security Disability Insurance Benefits (“SSDI”) and application for

Supplemental Security Income (“SSI”). (Tr. 1–33.) Having reviewed the administrative record and

the submissions filed in connection with the appeal pursuant to Local Civil Rule 9.1, and having

declined to hold oral argument pursuant to Federal Rule of Civil Procedure 78(b), for the reasons

set forth below and for good cause shown, the matter is AFFIRMED.

I.     BACKGROUND

       On April 5, 2013, Chayu applied for SSDI and SSI benefits alleging disability beginning

April 15, 2009 (the “Onset Date”). (Tr. 20.) Her claim was denied initially on August 6, 2013, and


1
  Defendant adopted the decision of the Administrative Law Judge (“ALJ”) which concluded
Plaintiff was not disabled under the relevant standards, and issued a written decision denying her
application on May 17, 2016 (the “ALJ Decision”). (Tr. 1–33.)


                                                1
on reconsideration on January 17, 2014. (Id.) On June 17, 2014, Chayu filed a written request for

an administrative hearing. (Id.) On April 20, 2016, a hearing was held where Chayu appeared and

testified. (Id.) Impartial vocational expert, Tanya M. Edghill, also appeared and testified at the

hearing. (Id.) On May 27, 2016, the ALJ concluded Chayu was not disabled. (Tr. 32–33.)

Specifically, the ALJ determined Chayu: (1) met the insured status requirements of the Social

Security Act; (2) had not engaged in substantial gainful activity since the Onset Date; (3) had the

following severe impairments: lumbar spine disease with radiculopathy, cervical spine disease

with radiculopathy, systemic lupus erythematosus, vasculitis, migraines, and obesity; (4) did not

have an impairment or combination of impairments that met or equaled the severity of one of the

listed impairments; (5) had a Residual Functional Capacity (“RFC”) to perform sedentary work as

defined in 20 C.F.R. §§ 404.1567(a) and 416.967(a), but with some limitations; (6) was able to

perform past relevant work; and (7) had not been under disability, as defined in the Social Security

Act, from the Onset Date through the date of the decision. (Tr. 22–32.) The Appeals Council denied

Chayu’s request for review, rendering the ALJ’s decision the Commissioner’s final decision. (Tr.

1–7.) Having exhausted her administrative remedies, Chayu filed this action seeking review of the

Commissioner’s final decision on February 1, 2018. (Compl. (ECF No. 1.))

II.    STANDARD OF REVIEW

       On a review of a final decision of the Commissioner of the Social Security Administration,

a district court “shall have power to enter, upon the pleadings and transcript of the record, a

judgment affirming, modifying, or reversing the decision of the Commissioner of Social Security,

with or without remanding the cause for a rehearing.” 42 U.S.C. § 405(g); see Matthews v. Apfel,

239 F.3d 589, 592 (3d Cir. 2001). The Commissioner’s decisions regarding questions of fact are

deemed conclusive on a reviewing court if supported by “substantial evidence in the record.” 42




                                                 2
U.S.C. § 405(g); see Knepp v. Apfel, 204 F.3d 78, 83 (3d Cir. 2000). This Court must affirm an

ALJ’s decision if it is supported by substantial evidence. See 42 U.S.C. §§ 405(g), 1383(c)(3).

Substantial evidence is “more than a mere scintilla. It means such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401

(1971) (quoting Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). To determine whether

an ALJ’s decision is supported by substantial evidence, this Court must review the evidence in its

totality. Daring v. Heckler, 727 F.2d 64, 70 (3d Cir. 1984). However, this Court may not “weigh

the evidence or substitute its conclusions for those of the fact-finder.” Williams v. Sullivan, 970

F.2d 1178, 1182 (3d Cir. 1992) (citation omitted). Accordingly, this Court may not set an ALJ’s

decision aside, “even if [it] would have decided the factual inquiry differently.” Hartranft v. Apfel,

181 F.3d 358, 360 (3d Cir. 1999) (citations omitted).

III.   THE FIVE-STEP SEQUENTIAL EVALUATION PROCESS

       Under the Social Security Act, the Social Security Administration is authorized to pay

Social Security Insurance to “disabled” persons. 42 U.S.C. §§ 423(d)(1)(A), 1382(a). A person is

“disabled” if “he is unable to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not less than twelve months.” 42 U.S.C.

§§ 423(d)(1)(A), 1382c(a)(3)(A). A person is unable to engage in substantial gainful activity when

his physical or mental impairments are “of such severity that he is not only unable to do his

previous work but cannot, considering his age, education, and work experience, engage in any

other kind of substantial gainful work which exists in the national economy.” 42 U.S.C. §§

423(d)(2)(A), 1382c(a)(3)(B).




                                                  3
       Regulations promulgated under the Social Security Act establish a five-step process for

determining whether a claimant is disabled. 20 C.F.R. § 404.1520(a); 20 C.F.R. § 416.920(a)(1).

First, the ALJ determines whether the claimant has shown that he or she is not currently engaged

in “substantial gainful activity.” Id. §§ 404.1520(b), 416.920(b); see Bowen v. Yuckert, 482 U.S.

137, 146–47 n.5 (1987). If a claimant is presently engaged in any form of substantial gainful

activity, he or she is automatically denied disability benefits. See 20 C.F.R. § 404.1520(b); see

also Bowen, 482 U.S. at 140. Second, the ALJ determines whether the claimant has demonstrated

a “severe impairment” or “combination of impairments” that significantly limits his physical or

mental ability to do basic work activities. 20 C.F.R. §§ 404.1520(c), 416.920(c); see Bowen, 482

U.S. at 146–47 n.5. Basic work activities are defined as “the abilities and aptitudes necessary to

do most jobs.” 20 C.F.R. § 404.1521(b). These activities include physical functions such as

“walking, standing, sitting, lifting, pushing, pulling, reaching, carrying or handling.” Id. A

claimant who does not have a severe impairment is not considered disabled. Id. at § 404.1520(c);

see Plummer v. Apfel, 186 F.3d 422, 428 (3d Cir. 1999).

       Third, if the impairment is found to be severe, the ALJ then determines whether the

impairment meets or is equal to the impairments listed in 20 C.F.R. Pt. 404, Subpt. P., App. 1 (the

“Impairment List”). 20 C.F.R. § 404.1520(a)(4)(iii). If the claimant demonstrates that his or her

impairments are equal in severity to, or meet those on the Impairment List, the claimant has

satisfied his or her burden of proof and is automatically entitled to benefits. See id. at §§

404.1520(d), 416.920(d); see also Bowen, 482 U.S. at 146–47 n.5. If the specific impairment is

not listed, the ALJ will consider in his or her decision the impairment that most closely satisfies

those listed for purposes of deciding whether the impairment is medically equivalent. See 20

C.F.R. § 404.1526(a). If there is more than one impairment, the ALJ then must consider whether




                                                4
the combination of impairments is equal to any listed impairment. Id. An impairment or

combination of impairments is basically equivalent to a listed impairment if there are medical

findings equal in severity to all the criteria for the one most similar. Williams, 970 F.2d at 1186.

       If the claimant is not conclusively disabled under the criteria set forth in the Impairment

List, step three is not satisfied, and the claimant must prove at step four whether he or she retains

the “residual functional capacity” (“RFC”) to perform his or her past relevant work. 20 C.F.R. §§

404.1520(e)–(f), 416.920(e)–(f); Bowen, 482 U.S. at 141. Step four involves three sub-steps:

               (1) the ALJ must make specific findings of fact as to the claimant’s
               [RFC]; (2) the ALJ must make findings of the physical and mental
               demands of the claimant’s past relevant work; and (3) the ALJ must
               compare the [RFC] to the past relevant work to determine whether
               claimant has the level of capability needed to perform the past
               relevant work.

Burnett v. Comm’r of Soc. Sec. Admin., 220 F.3d 112, 120 (3d Cir. 2000) (citations omitted). When

determining RFC, “[a]n ALJ may reject a treating physician’s opinion outright only on the basis

of contradictory medical evidence, but may afford a treating physician’s opinion more or less

weight depending upon the extent to which supporting explanations are provided.” Hoyman v.

Colvin, 606 F. App’x 678, 679–80 (3d Cir. 2015) (quoting Plummer, 186 F.3d at 429).

Unsupported diagnoses are not entitled to great weight. Jones v. Sullivan, 954 F.2d 125, 129 (3d

Cir. 1991). Moreover, an administrative law judge must provide the reason for providing more or

less weight to the evidence. See Fargnoli v. Massanari, 247 F.3d 34, 42 (3d Cir. 2001).

       The claimant is not disabled if his RFC allows him to perform his past relevant work. 20

C.F.R. § 416.920(a)(4)(iv). However, if the claimant’s RFC prevents him from doing so, an

administrative law judge proceeds to the fifth and final step of the process. Id. The final step

requires the administrative law judge to “show [that] there are other jobs existing in significant

numbers in the national economy which the claimant can perform, consistent with her medical


                                                  5
impairments, age, education, past work experience, and [RFC].” Plummer, 186 F.3d at 428. In

doing so, “[t]he ALJ must analyze the cumulative effect of all the claimant’s impairments in

determining whether she is capable of performing work and is not disabled.” Id. (citation omitted).

Notably, an administrative law judge typically seeks the assistance of a vocational expert at this

final step. Id. (citation omitted).

        The claimant bears the burden of proof for steps one, two, and four. Sykes v. Apfel, 228

F.3d 259, 263 (3d Cir. 2000). Neither side bears the burden of proof for step three “[b]ecause step

three involves a conclusive presumption based on the listings.” Id. at 263 n.2 (citing Bowen, 482

U.S. at 146–47 n.5). An administrative law judge bears the burden of proof for the fifth

step. See id. at 263.

IV.     DECISION

        Chayu argues the ALJ erred in rejecting the opinion of Dr. Norton Sokol, M.D. as

unsupported and inconsistent with the record. (Pl.’s Br. (ECF No. 19) at 28.) Chayu urges this

Court to adopt Dr. Sokol’s opinion and reverse the ALJ’s decision. (Id.) In the alternative, Chayu

contends this Court should remand the matter to correct the following errors: (1) the ALJ’s

misinterpretation of Dr. Sokol’s opinion; (2) the ALJ’s rejection of Dr. Sokol’s opinion; (3) the

ALJ’s rejection of the opinion of Christina King, A.P.T.; and (4) the ALJ’s adoption of the opinion

of the State Agency Medical Consultants. (Id. at 28–37.)

        The Court will address these arguments in turn.

        A.      Chayu’s Challenge to the ALJ’s Rejection of Dr. Sokol’s Opinion

        i. Chayu’s Challenge to the ALJ’s Finding That Dr. Sokol’s Opinion is Unsupported
           and Inconsistent with the Record
        Chayu argues that Dr. Sokol’s medical opinion regarding her conditions are well-supported

and consistent with the record, and that therefore, Dr. Sokol’s opinion should have been afforded



                                                6
substantial weight by the ALJ. (ECF No. 19 at 23-24.) The Commissioner argues that Dr. Sokol’s

opinion is not supported by the record and thus, the ALJ properly afforded it little weight. (ECF

No. 20 (Def.’s Br.) at 8–10.)

       In 2013, Dr. Sokol found that Chayu could not sit for more than six hours per day, could

not stand for more than two hours per day, could not lift or carry weight, and had limitations

pushing and pulling. (Id. at 17–18, 24; Tr. 400.) Dr. Sokol further found that Chayu’s limitations

compromised her ability to perform the full range of sedentary work so as to constitute disabling

limitations pursuant to the Social Security Regulations. (ECF No. 19 at 24.) Chayu argues the

opinions of Dr. Sokol, her treating physician, should be afforded great weight. In support of this

proposition, Chayu cites the Third Circuit’s holding that “[a] cardinal principle guiding disability

eligibility determinations is that the ALJ accord treating physicians’ reports great weight,

especially ‘when their opinions reflect expert judgment based on a continuing observation of the

patient’s condition over a prolonged period of time.’” Morales v. Apfel, 225 F.3d 310, 317 (3d Cir.

2000) (quoting Plummer, 186 F.3d at 429)).

       Chayu’s claim that Dr. Sokol’s opinion should be afforded great weight is misguided. The

ALJ properly afforded Dr. Sokol’s opinion little weight as it contradicts Chayu’s own testimony

that she was able to drive, vacuum, do small loads of laundry, and shop for groceries. (Tr. 43, 57–

59.) Chayu conceded that while she is unable to lift large amounts of weight, she is able to lift

enough to perform these activities. (Tr. 57–59.)

       The ALJ’s decision is supported by substantial evidence in the record, including Chayu’s

own statements and the opinions of treating physicians. See Jakubowski v. Comm’r, 215 F. App’x

104 (3d Cir. 2007) (stating that an ALJ’s decision as to the severity of impairments is supported

by substantial evidence when the ALJ cites to specific medical records in his decision). The ALJ




                                                   7
supported this denial with substantial evidence. (Tr. 30–31.) Thus, whether this Court would have

decided the inquiry differently is immaterial. Hartranft, 181 F.3d at 360.

        Contrary to Chayu’s contentions, the ALJ properly considered Dr. Sokol’s opinion and provided

it little weight. In making a disability determination, the ALJ must consider all evidence before it. See,

e.g., Plummer, 186 F.3d at 433; Doak v. Heckler, 790 F.2d 26, 29 (3d Cir. 1986). Although the ALJ

may weigh the credibility of the evidence, the ALJ must give some indication of the evidence which it

rejects and his or her reasons for discounting such evidence. Burnett, 220 F.3d at 121; Cotter, 642 F.2d

at 705. In Burnett, the Third Circuit held the ALJ had not properly decided an evidentiary issue because

he “fail[ed] to consider and explain his reasons for discounting all of the pertinent evidence before him

in making his residual functional capacity determination.” 220 F.3d at 121. “In the absence of such an

indication, the reviewing court cannot tell if significant probative evidence was not credited or simply

ignored.” Cotter, 642 F.2d at 705. Consequently, an ALJ’s failure to note if evidence that contradicts

his findings was considered, or to explain why such information was not credited, are grounds for a

remand. Schaudeck v. Comm’r of Soc. Sec. Admin., 181 F.3d 429, 435 (3d Cir. 1999). However, an ALJ

may be entitled to overlook evidence that is neither pertinent, relevant, nor particularly probative.

Johnson v. Comm’r of Soc. Sec., 529 F.3d 198, 204 (3d Cir. 2008); Hur v. Barnhart, 94 F. App’x 130,

133 (3d Cir. 2004).

        Additionally, when the record presents inconsistencies with a physician’s ultimate opinion or

where the physician’s notes actually undermine his own opinion, an ALJ may appropriately discount

the physician’s opinion. See Burke v. Comm’r of Soc. Sec., 317 F. App’x 240, 243-44 (3d Cir. 2009).

Although the ALJ must not “reject evidence for no reason or for the wrong reason, [he or she] may

choose whom to credit when considering conflicting evidence.” Kerdman v. Comm’r of Soc. Sec., 607

F. App’x 141, 144 (3d Cir. 2015) (quotations omitted). A reviewing court “may not re-weigh the




                                                    8
evidence.” Id. Thus, even if there is contrary evidence in the record that would justify the opposite

conclusion, the ALJ’s decision will be upheld if it is supported by substantial evidence in the record.

Simmonds v. Heckler, 807 F.2d 54, 58 (3d Cir. 1986).

       Here, the ALJ carefully considered Dr. Sokol’s opinion, stating in pertinent part:

               The opinions of Dr. Norton Sokol, M.D., have little weight (Exhibit
               11F and Exhibit 21F at 6). Dr. Sokol has treated the claimant for
               years and has offered various opinions during the period of review.
               Essentially, Dr. Sokol’s opinion precludes the claimant from all
               exertional work activity. For example, on May 3, 2013, he stated the
               claimant cannot lift or carry any weight (Exhibit 21F at 1–7). On
               November 20, 2013, he stated the claimant’s “physical activities
               including of walking, standing, sitting, lifting, bending, carrying,
               cooking, cleaning, shopping, and working (even in a “desk”
               position) seems rather limited or even probative” (Exhibit 21F).
               These opinions are inconsistent with the medical evidence of record
               and the claimant’s own testimony. First, the claimant testified to
               being able to lift and carry objects in a variety of contexts. There is
               no accounting for why Dr. Sokol believes the claimant cannot lift or
               carry anything, which significantly detracts from the weight of the
               doctor’s opinion. Additionally, the claimant does in fact walk, stand,
               sit, lift, bend, carry, cook, clean, and shop (Hearing Testimony). She
               may do those activities at a slower pace than she used to prior to her
               2013 accident, but she can do them nonetheless. Thus, Dr. Sokol’s
               opinion that her conditions may preclude such activity is grossly
               inaccurate and further detracts from the weight of the opinion.
               Again, the claimant is significantly limited as her residual functional
               capacity reflects, but she retains a much higher degree of
               functionality than Dr. Sokol believes as evidenced in the medical
               records and the claimant’s own testimony. For these reasons, the
               opinion has little weight.

               The undersigned notes the claimant’s representative stated that Dr.
               Sokol should be given controlling weight because there “are no
               treating or examining doctors opinion in the record that contradict
               Dr. Sokol” (Exhibit 17E at 2). As discussed above, there are
               contradicting opinions that are substantially different from Dr.
               Sokol’s opinion. Therefore, Dr. Sokol is not entitled to controlling
               weight.

(Tr. 30–31.)




                                                  9
       The record contained substantial evidence that supports the ALJ’s decision to reject Dr.

Sokol’s opinion. The function of this Court is simply to ensure that the ALJ’s decision was

supported by substantial evidence. This Court cannot apply a more stringent standard than that of

“substantial evidence,” nor can it act as the fact-finder. McCrea v. Comm’r of Soc. Sec., 370 F.3d

357, 360–61 (3d Cir. 2004). The administrative record provides this Court with “more than a mere

scintilla” of evidence to support the ALJ’s decision. Jones v. Barnhart, 364 F.3d 501, 503 (3d Cir.

2004) (defining substantial evidence as “less than a preponderance of the evidence but more than

a mere scintilla”).

       ii.     Chayu’s Claim That the ALJ Misinterpreted Dr. Sokol’s Opinion
       Chayu argues the ALJ misinterpreted Dr. Sokol’s opinion in concluding that he opined that

Chayu is precluded from “all exertional work activity.” (Tr. 30.) The Commissioner argues that

the ALJ interpreted Dr. Sokol’s opinion in accordance with the evidence and the record. (ECF No.

20 at 9–10.)

       Chayu contends that instead of finding her to be precluded from “all exertional work

activity,” (Tr. 30), Dr. Sokol meant that she “cannot lift or carry any weight for 1/3 of a work day.”

(ECF No. 19 at 29.) Chayu asserts that Dr. Sokol “did not find that [Plaintiff] cannot do any lifting

and carrying but instead found that because of her significant health problems she cannot lift/carry

for 1/3 of an 8 hour workday.” (Id.)

       As discussed above, the ALJ considered all the evidence before him and came to the

determination that Dr. Sokol’s opinion was inconsistent with the evidence. (Tr. 30–31.) Indeed,

Chayu’s interpretation of Dr. Sokol’s answer to the question regarding how much she can lift or

carry is not supported by the evidence. On the questionnaire, Dr. Sokol noted that Chayu’s ability

to lift or carry was limited and specifically wrote “no lifting or carrying.” (Tr. 400.) It is not clear

that Dr. Sokol meant that Chayu cannot lift or carry for one-third of an eight-hour workday.


                                                  10
Nonetheless, “[w]here evidence in the record is susceptible to more than one rational

interpretation, [the reviewing court] must accept the Commissioner's conclusions.” Izzo v. Comm’r

of Soc. Sec., 186 F. App’x 280, 284 (3rd Cir. 2006). The Commissioner adopted the ALJ’s decision

and thus adopted the ALJ’s interpretation of Dr. Sokol’s opinion. (Tr. 20–33.) Dr. Sokol’s opinion

regarding whether Chayu can lift or carry is subject to “more than one rational interpretation” and

therefore, the ALJ’s interpretation that Dr. Sokol meant that Chayu could not lift or carry

whatsoever is rationally based on the record and must be accepted. Izzo, 186 F. App’x at 284.

        iii.    Chayu’s Claim That the ALJ Rejection of Dr. Sokol’s Opinion is Contrary to
                the Requirements of Caselaw and the Regulations
        Third, Chayu contends the ALJ’s rejection of Dr. Sokol’s opinion runs afoul of the

applicable case law. (ECF No. 19 at 31.) The Commissioner argues the ALJ properly rejected Dr.

Sokol’s opinion because his opinion was contrary to Chayu’s own testimony and the findings of

the State Agency Medical Consultants. (ECF No. 20 at 7–10.)

        Relying on Clark v. Comm’r of Soc. Sec., 143 F.3d 115, 118 (2d Cir. 1998), Chayu argues

that a treating physician’s opinion should be given great weight. The regulations provide factors

that courts must consider when the treating physician’s opinion is not given controlling weight,

stating in pertinent part:

                Generally, we give more weight to medical opinions from your
                treating sources, since these sources are likely to be the medical
                professionals most able to provide a detailed, longitudinal picture of
                your medical impairment(s) and may bring a unique perspective to
                the medical evidence that cannot be obtained from the objective
                medical findings alone or from reports of individual examinations,
                such as consultative examinations or brief hospitalizations. If we
                find that a treating source’s medical opinion on the issue(s) of the
                nature and severity of your impairment(s) is well-supported by
                medically acceptable clinical and laboratory diagnostic techniques
                and is not inconsistent with the other substantial evidence in your
                case record, we will give it controlling weight. When we do not give
                the treating source’s medical opinion controlling weight, we apply
                the factors listed in paragraphs (c)(2)(i) and (c)(2)(ii) of this section,


                                                   11
                as well as the factors in paragraphs (c)(3) through (c)(6) of this
                section in determining the weight to give the medical opinion. We
                will always give good reasons in our notice of determination or
                decision for the weight we give your treating source’s medical
                opinion.


20 C.F.R. § 404.1527(c)(2) (emphasis added).

        The regulations do not support Chayu’s contention that a treating physician’s opinion

should be “controlling,” but rather, that it generally be afforded more weight than that of a non-

treating physician. Further, the regulations state that a treating physician’s opinion will be given

controlling weight when it “is not inconsistent with other substantial evidence in [the] case record.”

Id. The ALJ appropriately found that Dr. Sokol’s opinion was inconsistent with other substantial

evidence in the case record and thus was not required by the regulations to give the opinion

controlling weight. Further, the ALJ provided “good reasons” for why he did not give Dr. Sokol’s

opinion controlling weight. Id.; see (Tr. 30–31.) When the record presents inconsistencies with a

physician’s ultimate opinion or where the physician’s notes actually undermine his own opinion, an

ALJ may appropriately discount the physician’s opinion. See Burke, 317 F. App’x at 243-44. Although

the ALJ must not “reject evidence for no reason or for the wrong reason, [he] may choose whom to

credit when considering conflicting evidence.” Kerdman, 607 F. App’x at 144 (quotations omitted). A

reviewing court “may not re-weigh the evidence.” Id. Thus, even if there is contrary evidence in the

record that would justify the opposite conclusion, the ALJ’s decision will be upheld if it is supported by

substantial evidence. Simmonds, 807 F.2d at 58 (3d Cir. 1986). Contrary to Chayu’s claims, the ALJ

provided “good reasons” for affording Dr. Sokol’s opinion little weight. 20 C.F.R. § 404.1527(c)(2).

Accordingly, the Court finds the ALJ properly considered Dr. Sokol’s opinion.




                                                   12
      B. Chayu’s Challenge to the ALJ’s Rejection of Christina King’s Opinion

      Chayu argues the ALJ erred in rejecting Christina King’s opinion regarding the extent of

her impairments. (ECF No. 19 at 34–35.) The Commissioner argues the ALJ reasonably afforded

Dr. King’s opinion little weight due to its vagueness and the ALJ’s determination that Ms. King is

not an acceptable medical source under the regulations. (ECF No. 20 at 11.)

      In evaluating opinions from professionals who do not qualify as “acceptable” medical

sources, the regulations provide:

               Although we will consider these opinions using the same factors as
               listed in paragraph (c)(1) through (c)(6) in this section, not every
               factor for weighing opinion evidence will apply in every case
               because the evaluation of an opinion from a medical source who is
               not an acceptable medical source or from a nonmedical source
               depends on the particular facts in each case.

               ...

               The adjudicator generally should explain the weight given to
               opinions from these sources or otherwise ensure that the discussion
               of the evidence in the determination or decision allows a claimant
               or subsequent reviewer to follow the adjudicator’s reasoning, when
               such opinions may have an effect on the outcome of the case . . . .

20 C.F.R. § 404.1527(f); § 416.927(f).

       Pursuant to the regulations, the ALJ is not required to evaluate the opinions from non-

acceptable medical sources to the same degree as those from acceptable medical sources. Further,

in conformity with the regulations, the ALJ articulated reasons for the weight given to Ms. King’s

opinion. (Tr. 31.) Notably, the ALJ evaluated Ms. King’s opinion and provided reasons supported

by substantial evidence in the records for rejecting it. (Tr. 31.)

       Furthermore, “[w]here evidence in the record is susceptible to more than one rational

interpretation, [the reviewing court] must accept the Commissioner’s conclusions.” Izzo, 186 F.

App’x at 284. Chayu alleges that Ms. King’s opinion included “a detailed physical examination



                                                  13
that revealed significant physical limitations that were consistent with Dr. Sokol’s RFC.” (ECF

No. 19 at 35.) Ms. King’s opinion stated that Chayu “had an 88% low back impairment or

‘complete impairment’ and 66% or ‘severe impairment’ of the neck.” (Tr. 31.) These metrics were

based on a “disability index.” (Id.) The ALJ found that Ms. King’s opinion was “vague” and

therefore entitled to little weight, stating:

                Stating the claimant has such-and-such a percentage of disability
                sheds little light [on] what abilities the claimant retains. A
                conclusory number does not provide a function-by-function
                description of the claimant’s abilities and therefore offers scant
                assistance in determining the claimant’s overall ability.

(Tr. 31.)

        Because the ALJ’s interpretation of Ms. King’s opinion is rational, this Court must accept

it. Izzo, 186 F. App’x at 284. Because the ALJ provided valid reasons for rejecting Ms. King’s opinion

based on the record, it was proper to discredit her opinions. Kerdman, 607 F. App’x at 144. This Court

cannot “re-weigh the evidence.” Id. Even if there is contrary evidence in the record that would justify

the opposite conclusion, the ALJ’s decision will be upheld if it is supported by substantial evidence. See

Simmonds, 807 F.2d at 58. Accordingly, the Court finds that the ALJ’s consideration and rejection of

Ms. King opinion was proper.

        C.      Chayu’s Challenge to the ALJ’s Adoption of the State Agency Medical
                Consultants’ Opinions

        Chayu argues that the ALJ erred in affording the opinions of the State Agency Medical

Consultants—Dr. James Paolino and Dr. Arthur Pirone—great weight. (ECF No. 19 at 36.) The

Commissioner argues the ALJ properly afforded the opinions of Dr. Paolino and Dr. Pirone great weight

as such opinions were consistent with the record and acceptable under the regulations. (Tr. 12–13.)

        The ALJ determined the opinions of Dr. Paolino and Dr. Pirone were consistent with the record

and should be afforded great weight, stating in pertinent part:



                                                   14
               The opinion of Dr. James Paolino, M.D., has great weight (Exhibit
               1A and 2A, identical findings). Dr. Paolino is a state agency medical
               consultant who reviewed the claimant’s medical history and offered
               an opinion on August 6, 2013. Dr. Paolino found the claimant could
               perform an eroded form of light exertional work activity. This
               opinion has great weight because it is consistent with the record. For
               example, the doctor noted the claimant’s abnormal physical exam
               findings, but also measured those against the claimant’s ability to
               perform her activities of daily living. In short, the claimant’s ability
               to live on her own and perform most of her activities of daily living
               independently, even if at a slower pace, corresponds with the
               doctor’s opinion.

               The opinion of Dr, Arthur Pirone, M.D., has great weight (Exhibit
               5A and 6A, identical findings). Dr. Pirone is a state agency medical
               consultant who reviews the claimant’s medical history and offered
               an opinion in December 3, 2013. Dr. Pirone reviewed the file on
               reconsideration at the state level and concluded that Dr. Paolino’s
               opinion was appropriate. Dr. Pirone adopted Dr. Paolino’s opinion
               as written. Therefore, Dr. Pirone’s opinion is identical to Dr.
               Paolino’s and has great weight for the same reasons.


(Tr. 30.)

        The opinions of the State Agency Medical Consultants contradicted those of Dr. Sokol. When

“the opinion of a treating physician conflicts with that of a non-treating, non-examining physician, the

ALJ may choose whom to credit but ‘cannot reject evidence for no reason or for the wrong reason.’”

Morales, 225 F.3d at 317 (quoting Plummer, 186 F.3d at 429 (citing Mason v. Shalala, 994 F.2d 1058,

1066 (3d Cir. 1993))). While an ALJ must not “reject evidence for no reason or for the wrong reason,

[he] . . . may choose whom to credit when considering conflicting evidence.” Kerdman, 607 F. App’x

at 144 (quotations omitted).

        As the ALJ found that the opinions of Dr. Paolino and Dr. Pirone were more consistent with the

record, he properly afforded them greater weight and provided valid reasons for doing so. This Court

cannot apply a more stringent standard than that of “substantial evidence,” nor can it act as the

fact-finder. McCrea v. Comm’r of Soc. Sec., 370 F.3d 357, 360-61 (3d Cir. 2004). The



                                                  15
administrative record provides this Court with “more than a mere scintilla” of evidence to support

the ALJ’s decision. Jones, 364 F.3d at 503 (defining substantial evince as “less than a

preponderance of the evidence but more than a mere scintilla”). Accordingly, the ALJ properly

considered the opinions of the State Agency Medical Consultants.

V.     CONCLUSION

       For the reasons set forth above, the Commissioner’s decision is AFFIRMED.



Date: August 19, 2019                                /s/ Brian R. Martinotti
                                                     HON. BRIAN R. MARTINOTTI
                                                     UNITED STATES DISTRICT JUDGE




                                                16
